Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
Kepler et al. (US 2007/0169776) and Schroeder et al. (US 7,314,046) represent the closest prior art.
Kepler discloses a high flow system 10 (Fig. 1 A, 1B) for delivering heated and humidified breathing gas to a patient through a nasal cannula, the high flow system comprising: a base unit 14 configured to intake air from an air source located external to the base unit 14 and to output breathing gas at a volumetric flow rate (via flow generator 12, paragraphs [0037],[0038]), and a vapor transfer assembly 16 configured to releasably mount to the base unit 14 and receive the output breathing gas (at 18, see Fig. 1B, paragraph [0038]); the vapor transfer assembly 16 comprising: a disposable fluid pathway module 16 (Fig. 14, paragraph [0081], the module 16 is capable of being disposed of and is therefore “disposable”) comprising a housing 188, 190 (see Fig. 14), a reservoir 190 within the housing 188, 190 for containing liquid, a breathing gas inlet passage 18, 192, 196 (Fig. 14, Fig. 17, paragraph [0081]) configured to receive the breathing gas output from the base unit 14, and a breathing gas outlet 20, 194, 196 (Fig. 14, Fig. 17, paragraph [0081]); a first heating plate 240 (Fig. 14) positioned in the housing 188, 190 and configured to transfer heat to liquid in the reservoir 190 to produce heated vapor (paragraph [0086]); the base unit 14 comprising: a controller 40 (Fig. 2) with a programmable setpoint for the volumetric flow rate (paragraph [0050]), a chassis 14, 12 having perimeter walls 246, 248 (Fig. 18, Fig. 21) forming a compartment 362 (Fig. 21) with an interior and an opening into said interior (see Fig. 21, paragraph [0098]), and the chassis 14, 12 being configured to releasably receive the vapor transfer assembly 16 into the interior 362 through the opening (paragraph [0098], Fig. 21, Fig. 1A, Fig. 1B); a releasable door 264 attached to one or more of the perimeter walls 246, 248 and configured to permit covering and exposure of components placed within the compartment 362 (Fig. 1 A, Fig. 1B, Fig. 21); the perimeter walls having a plurality of interior and exterior surfaces, and first and second elongated guide tabs positioned respectively along parallel first and second interior surfaces (328a-d, Fig. 18, paragraph [0098]), the first and second elongated guide tabs 328a-d protruding into the compartment 362 toward each other so as to be positioned to each slidably engage the housing 16 to position the vapor transfer assembly within the compartment 362 (Fig. 18, Figs. 1A-1B, paragraph [0098]), and a receptacle 350 along a third interior surface and having a second heating plate 352 (Fig. 21) positioned therein so as to align with and transfer energy to the first heating plate 240 when the vapor transfer assembly 16 is positioned within the compartment 362 (Fig. 21, paragraph [0098]).
However, Kepler does not disclose a cylindrical vapor transfer device that is positioned within the housing of the vapor transfer assembly and is configured to receive breathing gas from the breathing gas inlet passage and combine the received breathing gas with the heated vapor to produce heated and humidified breathing gas.
Schroeder does teach a cylindrical vapor transfer device 110 (Fig. 10, Fig. 9) positioned within a housing of a vapor transfer assembly 102 (Fig. 10, col. 15, In. 11-18), and configured to receive breathing gas from a breathing gas inlet passage and combine the received breathing gas with heated vapor to produce heated and humidified breathing gas (col. 25, In. 14-27). However, it would not have been obvious to one of ordinary skill in the art to modify the system of Kepler to include a cylindrical vapor transfer device such as Schroeder’s in the housing of module 16, as claimed, since Kepler’s heated vapor is already mixed with the breathing gas within the humidifying chamber; thus, such a modification would not improve upon Kepler’s system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785